Citation Nr: 0312456	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  96-42 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-concussive syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to October 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 RO decision which, in 
pertinent part, granted service connection for post-
concussive syndrome with an initial 10 percent evaluation.  
Service connection for mechanical lumbar strain was granted 
with a 10 percent rating and service connection for tinea 
veriscolor was granted with a noncompensable evaluation.  The 
veteran filed a notice of disagreement as to these issues in 
January 1996 and filed a substantive appeal in June 1996.  In 
a June 2000 RO decision, the rating for his service-connected 
back disorder was increased to 40 percent disabling.  In a 
July 2000 statement, the veteran indicated that he was 
satisfied with the evaluations for his service-connected back 
condition and skin condition.  Thus, such matters are no 
longer before the Board.  

The remaining issue before the Board of entitlement to a 
rating in excess of 10 percent for post-concussive syndrome 
is taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran has given subjective complaints of headaches 
in connection with his service-connected post-concussive 
syndrome; however, there is no clinical evidence that the 
veteran has prostrating attacks of headaches averaging once a 
month over last several months or a diagnosis of multi-
infarct dementia associated with trauma related to a service 
connected disability.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
concussive syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5100 et. seq. (West. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.7, 4.10, 4.124a, 4.130, Diagnostic Codes 8045, 
8100, 9304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the July 2002 supplemental 
statement of the case.  In this regard, the Board notes such 
correspondence made specific reference to evidence that would 
be obtained by the VA and records that the veteran was asked 
to submit in support of his appeal.  He has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  As it appears that all pertinent evidence has 
been obtained, the Board finds that the claims are ready to 
be reviewed on the merits.  See VCAA; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Further, letters to the veteran 
have informed him as to evidence he should submit, and 
informed him of what the VA would obtain.  As there is no 
showing that there is additional evidence that could be 
obtained, the Board may proceed.  

Moreover, it is noted that examinations were scheduled for 
the veteran and RO letters were sent to the veteran regarding 
his failure to report.  He failed to appear for the 
examination without any cause given and failed to respond to 
the RO letters.  In Wood v. Derwinski, 1 Vet. App. 190 (1991) 
the Court indicated that the duty to assist is not always a 
one-way street and veterans must cooperate with VA's efforts 
to provide adequate medical examinations.  See also Olson v. 
Principi, 3 Vet. App. 480 (1992).  The Board finds that all 
reasonable efforts have been expended by VA to afford the 
veteran a VA examination.  Further, the Board finds that to 
the extent possible, any duty to assist to obtain any 
additional treatment records has been satisfied.  Thus, the 
Board can proceed with adjudication of this claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's service connected residuals of head injury with 
headaches is rated under Diagnostic Code 8045-9304.  
Diagnostic Code 8045 is for brain disease due to trauma and 
provides that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

Historically, service connection for post-concussive syndrome 
was granted in an August 1995 rating action with a 10 percent 
evaluation.  Service medical records revealed that the 
veteran was treated for complaints of headaches and cognitive 
deficits following a motor vehicle accident during service.  
A January 1994 service medical board report reflected final 
diagnoses of post-traumatic vascular headaches and 
posttraumatic cognitive dysfunction, by history.  

On VA examination in April 1996, the veteran reported that 
since the motor vehicle accident during service, he 
experienced bi-frontal, throbbing headaches.  He related that 
the headaches were accompanied by photophobia, but no nausea 
or phonophobia.  Medication provided partial relief but lying 
down in a dark room was the best treatment for headache 
episodes.  The veteran stated that the headaches lasted from 
two hours to all day and occurred three to four times per 
week.  On physical examination, he was alert and oriented 
time three.  Neurological testing was essentially within 
normal limits.  The diagnostic impression was post-traumatic 
headaches.  

On VA examination in January 2000, it was noted that the 
veteran experienced migraine headaches, at least once a week 
for the last two years.  The examiner indicated that the 
frequency had increased and each attack lasted up to two to 
three days.  It was noted that the took Midrin to treat his 
headaches.  He reported light sensitivity but denied nausea 
or vomiting.  The diagnoses included migraine headaches and 
head injury with post-concussion syndrome.  

In this case, there is no showing of a diagnosis of multi- 
infarct dementia associated with brain trauma such as would 
provide a higher rating under Diagnostic Code 9304, and 
therefore, the veteran's currently assigned 10 percent 
evaluation is the highest available for subjective complaints 
regarding any brain trauma associated with the service 
connected disability and as such a higher rating is 
unavailable under Diagnostic Code 8045.  

A rating in excess of 10 percent is additionally unavailable 
under Diagnostic Code 8100, as there is no evidence of 
prostrating attacks of headaches averaging once a month for 
the last several months.  During the 2000 VA examination, the 
diagnoses included migraine with post concussive syndrome.  
Earlier VA examination reports noted a diagnosis of post-
traumatic headaches with normal neurological examination.  
The veteran complains of headaches once a week with each 
"attack" lasting for several days.  There is no clinical 
showing that the headaches complained of are prostrating as 
would be required for a 30 percent evaluation under this 
Diagnostic Code.  In sum, the preponderance of the evidence 
clearly establishes that the symptoms do not meet the 
criteria for an increased rating.  38 C.F.R. § 4.12a, 
Diagnostic Code 8100 (2002).  

In summary, it is the conclusion of the Board that there is 
no objective symptomatology related to the service connected 
post-concussive syndrome during the entire appeal period, 
that would provide for a higher rating and as such, the 
higher rating is not assigned.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-concussive syndrome is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


